DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 28, 2022 has been entered.  Claims 1-3 and 7 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 4-6 (and incorporation of analogous limitations thereof into independent claim 1) and submission of new claim 7.  Applicant’s amendments to the Specification and claims have overcome the previous objections applied in the Non-Final Office Action mailed August 31, 2021.  Applicant’s amendments to the claims have caused new claim objections and 35 U.S.C. 112 rejections to be presented.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1: “the strip direction” should read as “wherein the strip direction”
Claim 1: “sensor configured to” should read as “sensor is configured to”
Claim 7: “the plurality of EEG sensors configured” should read as “the plurality of EEG sensors is configured.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 1: Claim 1 states: “each of the plurality of strips [is] configured to change a respective position of each EEG sensor across a length of the respective strip in a strip direction.”  It is understood that changing a position of an EEG sensor in a strip direction is equivalent to moving the EEG sensor across the length of the strip.  The claim then modifies “strip direction” by defining it (as best understood in light of the claim objection) as perpendicular to a change in the position of the respective EEG sensor.  The claim language is unclear because “a direction of a change in the position of the respective EEG sensor” has not been previously defined, so it is unclear with respect to what direction the strip direction is perpendicular to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over:
Ulett et al. (U.S. 2,426,958) (hereinafter – Ulett)
Van den Ende et al. (U.S. 2019/000338 A1) (hereinafter –VDE)
Park (2017/0065835 A1) (hereinafter – Park).
Re. Claim 1: Ulett teaches a system for measuring electrophysiological signals from a human brain (Col. 1: “This invention relates to electroencephalography, and particularly, it is directed towards a device for applying and holding electrodes in electrical contact with the scale for recording electrical potentials of cortical areas), 
the system comprising:
a headset unit (Fig. 1), comprising:
a top base (Fig. 1: upper electrode supporting structures mounted in longitudinal slots 5);
a circular base (Fig. 1: the base of the headset is circular), 
the circular base comprising a peripheral rack and an associated headset rack (Fig. 1: elongated slots 5 on anterior band 3, posterior band 2, and headband 1 where electrode-supporting mechanisms are mounted; Examiner notes that the term “peripheral” without relative structural language possesses the broad definition of “the external boundary or surface of a body” (https://www.merriam-webster.com/dictionary/periphery), and the term “rack” possesses the broad definition “a framework or stand in or on which to hold, hang, or display various articles” (https://www.thefreedictionary.com/rack));
a plurality of strips attached to the circular base and the top base (Fig. 1: anterior band 3 and posterior band 2 attached to headband 1 and electrode-supporting mechanism), 
the peripheral rack configured to change respective positions of each respective strip of the plurality of strips (Fig. 1: elongated slot 5, nut 8, and bolt 6 allow for a change in position of anterior band 3 and posterior band 2);

each respective EEG sensor of the plurality of EEG sensors configured to adjust its respective height to change position of the respective EEG sensor (Fig. 2: height adjustment of EEG sensor (elements 12 and 35) via set screw 26),
each of the plurality of strips configured to change a respective position of each EEG sensor across a length of the respective strip in a strip direction (Fig. 1: elongated slots 5 allowing for a change in position of electrode-supporting mechanisms along a length of the bands as shown in Figs. 3, 4), 
the strip direction across the length of a strip is perpendicular to a direction of a change in the position of the respective EEG sensor (as best understood, Fig. 1 of Ulett also demonstrates that changing positioning of the cross bar (holding electrodes 12) via elongated slot 5 and appropriate elements shown in Fig. 4 would allow for a change in direction which is perpendicular/orthogonal to at least the movements of the electrode height-adjustment mechanism shown in Fig. 2 or movements provided by elements shown in Figs. 2, 3).
The system of Ulett, given its publication year of 1947, does not describe the use of modern processors or commonly-utilized computer parts well-known before the filing date of the Applicant’s invention, and therefore does not teach the limitations required by claim 1 regarding processors which:
receive data associated with each EEG sensor, 
determine whether the EEG is in contact with the subject, and 
provide instructions to change the height of a respective EEG sensor responsive to a determination of contact state.
VDE teaches one or more processors (Paragraph 0014: “The one or more physical processors are operatively connected with the EEG electrode and the actuator…”); and 

receive data associated with each EEG sensor (Fig. 6);
determine whether each EEG sensor is in contact with the subject (Fig. 7: step 702-704; Fig. 8: steps 802-804); and
provide instructions to change height of a respective EEG sensor responsive to determining that the respective EEG sensor is not in contact with the subject (Fig. 7: step 706, actuation; Paragraph 0014: “The actuator is configured to move the EEG electrode in at least two dimensions, including an axial dimension and a lateral dimension to enable EEG electrode to contact the skin at different locations;” Paragraph 0033: “… the axial dimension refers to a dimension that extends along a plane that is perpendicular to the user's scalp”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Ulett to include computerized instructions to modify the sensor position of electrodes as described by VDE, the motivation being that since Ulett is concerned with electrode placement, the mechanism taught by VDE provides a self-regulating solution for incorrect or sub-optimal placement of electrodes (Paragraph 0031).
Examiner additionally notes that since the claim does not state explicitly what is receiving the instructions to change sensor height, the claim may also be read upon by systems which output corrective guidance (i.e., instructional information) to a user to manually adjust sensor height.
Ulett in view of VDE do not explicitly teach each EEG sensor configured to: 
change its respective height utilizing a sensor rack gear teeth, a sensor assembly height-adjustable motor, and a sensor assembly height-adjustable pinion; and 
change its respective height utilizing the sensor assembly height adjustable motor by rotating a respective amount corresponding to a required height change.  

Park teaches analogous art in the technology of positional control of head-worn sensors (Abstract).  Park teaches the invention wherein each EEG sensor configured to:
change its respective height utilizing a sensor rack gear teeth, a sensor assembly height-adjustable motor, and a sensor assembly height-adjustable pinion (Fig. 6: distance adjusting unit 45); and 
change its respective height utilizing the sensor assembly height adjustable motor by rotating a respective amount corresponding to a required height change (Paragraph 0079: third pinion gear and motor rotating to adjust unit 45 up and down).
It would have been obvious to one having skill in the art before the effective filing date to have modified Ulett in view of VDE to include the use of a rack and pinion gear to provide height adjustment of a sensor as taught by Park, the motivation being that Park utilizes such a structure to provide the advantageous effect of precisely controlling the positioning of a transducer (Paragraphs 0038, 0039).  Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of a rack-and-pinion and motor mechanism of Park for the cross-bar/spring and set screw/slot mechanisms of Ulett.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Additionally, since Ulett in view of VDE utilizes automated height adjustment of sensors, modifying Ulett in view of VDE with of the rack-and-pinion and motor mechanism of Park provides an easily controllable and precise mechanism in order to implement such automated adjustment.
Re. Claim 2: Ulett, VDE, and Park teach the system according to claim 1.  Ulett further teaches the headset unit further comprising: 
a plurality of fasteners attached to the circular base, the plurality of fasteners configured to attach the headset unit to a subject's head (Fig. 1: nut 8 and bolt 6 allow for an adjustment of tension to fasten headband 1 to user’s head, as described in Col. 3, lines 20-24: adjustment of circumferential size).
Re. Claim 3: Ulett, VDE, and Park teach the system according to claim 1.  Park further teaches a system wherein the peripheral rack further comprising:
a rotating motor associated with a rotating gear for each respective strip of the plurality of strips, wherein the peripheral rack comprising gear teeth, the rotating gear configured to change position of the respective strip by interacting with the gear teeth (Fig. 4: motor at inner side of part 33 associated with gear part 393 and rack gear 233, wherein rotation shaft 331 changes the position of second guide part 30, i.e., a strip).
It would have been obvious to one having skill in the art before the effective filing date to have modified Ulett in view of VDE to include a motorized mechanism in association with the peripheral rack as taught by Park, the motivation being that such a mechanism allows for precise and automated control of sensor position (Paragraph 0003).
Re. Claim 7: Ulett, VDE, and Park teach a system for measuring electrophysiological signals from a human brain of claim 1according to claim 1 (see rejection of claim 1).  Ulett further teaches wherein each respective EEG sensor of the plurality of EEG sensors configured to adjust its respective height to change position of the respective EEG sensor comprises each respective configured sensor of the plurality of EEG sensors configured to adjust its respective height by moving the sensor in a direction towards or away from the human brain (Fig. 2: Ulett describes the capability to adjust height of the electrode 12 via at least the set screw 26, among other mechanisms shown which allow movement in at least the height direction).
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Ulett, Van (understood to be VDE, as referred to be Examiner), and Park do not disclosure the new claimed feature of  moving the height of the EEG sensors:
Applicant has mischaracterized VDE as not teaching an adjustment of height, and instead alleges that VDE adjusts EEG sensors in a horizontal direction.  Examiner’s citation of VDE indicates that VDE’s automated actuation is configured to move the EEG electrode “in at least two dimensions, including an axial dimension…”  Examiner’s citation further cites that an VDE’s adjustment in the axial dimension is one which “extends along a plane perpendicular to the user’s scalp,” i.e., a height direction.  See rejection of claim 1.  Even considering if VDE were not to teach height adjustment, Ulett provides mechanisms for adjustment of EEG electrodes in at least three directions (as given by the variety of mechanisms shown in Figs. 1-5) including mechanisms which can be considered as height adjusting.  Automating adjustments in these directions, as taught by VDE, would still render the combination to provide automated actuation of a change in height of the sensors, as required by the claim. 
Regarding Applicant’s argument that Park does not teach the claimed features, which include: 
“a sensor rack gear teeth, a sensor assembly height adjustable motor, and a sensor assembly height adjustable pinion; and change its respective height utilizing the sensor assembly height adjustable motor by rotating a respective amount corresponding to a required height change:”
Additional citations have been provided by Park which teach the above limitations.  Examiner notes that changing the mechanism of adjustment would be considered a simple substitution.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791